TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-04-00034-CV



                                  City of Austin, Appellant

                                               v.

                                 Francisco Lamas, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
          NO. GN301192, HONORABLE PAUL DAVIS, JUDGE PRESIDING



                            CONCURRING OPINION


              I concur in the judgment only. See Tex. R. App. P. 47.5 (concurring and dissenting

opinions).




                                            Jan P. Patterson, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Filed: December 2, 2004